Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 1, 2020                                                                                        Bridget M. McCormack,
                                                                                                                     Chief Justice

  160613                                                                                                    David F. Viviano,
                                                                                                            Chief Justice Pro Tem

                                                                                                          Stephen J. Markman
                                                                                                               Brian K. Zahra
  ESTATE OF MICHAEL WHYTE, by DANIEL                                                                     Richard H. Bernstein
  BERRY, Personal Representative,                                                                        Elizabeth T. Clement
             Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                          Justices

  v                                                                        SC: 160613
                                                                           COA: 343161
                                                                           Wayne CC: 16-009474-NO
  DETROIT TRANSPORTATION CORPORATION,
  DETROIT PEOPLE MOVER, EDITH BOWLES,
  and CYNTHIA GEHLERT,
            Defendants-Appellees,
  and

  JOHN DOE,
                   Defendant.

  __________________________________________/

        On order of the Court, the application for leave to appeal the October 17, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 1, 2020
           t0624
                                                                                 Clerk